Citation Nr: 1503081	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-19 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder. 

2.  Entitlement to service connection for a left shoulder disorder. 

3.  Entitlement to an initial disability rating in excess of 10 percent for a right shoulder disability.

4.  Entitlement to a disability rating in excess of 30 percent for asthma.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel
INTRODUCTION

The Veteran had active service from June 1997 to September 2000.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  Subsequent to this decision, the Veteran moved and the Seattle, Washington, RO has assumed jurisdiction over the claims. 

The issues of entitlement to service connection for a left shoulder disorder, and higher ratings for the right shoulder disability and asthma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Right knee patellofemoral pain syndrome had its onset in service.

2.  Left knee patellofemoral syndrome had its onset in service. 


CONCLUSIONS OF LAW

1.  Right knee patellofemoral syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  Left knee patellofemoral syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The Veteran seeks service connection for a bilateral knee disability, which he reports are due to injuries sustained as a result of his military service.  Specifically, he states that he sustained injuries to both knees as a result of his military occupational specialty as an indirect fire infantryman, which required him to carry all of his equipment and mortar systems that could add 50 pounds to the already 50 pound ruck sack.  The Board notes the Veteran's DD Form 214 confirms his military occupational specialty as an indirect fire infantryman.  

As an initial matter, the record reflects the Veteran has received a diagnosis of bilateral patellofemoral syndrome.  See May 2010 VA Examination.  Therefore the determinative issue is whether there is a relationship between the Veteran's diagnosed disability and his military service. 

A review of the Veteran's service treatment records notes there are no complaints or treatment pertaining to his knees.  Following his separation from active service, VA treatment records reflect complaints of pain in his knees and treatment for the diagnosed bilateral patellofemoral syndrome.   

The Veteran initially underwent a VA examination in May 2010 in connection with his claim.  While the May 2010 VA examiner confirmed a diagnosis of bilateral patellofemoral syndrome, an opinion as to the etiology of this disability was not provided, including consideration of the Veteran's statements as to the occurrence of his diagnosed disability.  Instead, the VA examiner provided a conclusory opinion that the diagnosed bilateral patellofemoral syndrome was not due to the Veteran's military service because it was 10 years after his separation and there was no documentation of these disabilities during service.  As such, the Board finds that this VA examination is inadequate. 

The Veteran has reported experiencing pain as a result of injuries sustained to his knees during the course of his military service and since his separation from service, which is supported by the evidence of record indicating his treatment for these disabilities.  The Board finds that he is competent to report pain in his knees during and since his military service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303, 307-310 (2007).  See also 38 C.F.R. § 3.159(a)(1) versus (a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, there is no reason to doubt the credibility of his statements as his purported injuries are consistent with the time, place, and circumstances of his military service, and specifically, with the duties of his military occupational specialty.  Therefore, the Board finds his statements as to the onset of his bilateral patellofemoral syndrome during service and continuing since, both competent and credible and, therefore, ultimately probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, resolving any benefit of the doubt in favor of the Veteran, the Board finds that service connection for a bilateral knee disability is warranted. 



ORDER

Service connection for right knee patellofemoral syndrome is granted.

Service connection for left knee patellofemoral syndrome is granted.


REMAND

The Veteran seeks entitlement to service connection for a left shoulder disorder.  An October 2009 VA treatment record notes the Veteran's complaints of left shoulder pain and makes reference to a shoulder dislocation in service.  However, subsequent x-rays conducted in March 2010 were normal.  In May 2010, the Veteran was scheduled for a VA examination in connection with his initial claim of bilateral shoulder pain.  The VA examiner noted the Veteran's complaints of bilateral shoulder pain beginning in service and as a result of carrying mortar equipment.  The VA examiner noted the Veteran was seen in service for complaints pertaining to the right shoulder, but not the left.  Following a physical examination and additional radiological testing, the VA examiner determined both the left and right shoulders were normal; however, the VA examiner subsequently provided a diagnosis of right shoulder strain and determined it was attributable to the Veteran's military service.  As for the left shoulder, the VA examiner only found pain without documentation of complaints in the military.  Therefore, it was determined the left shoulder disorder was less likely as not caused by military activities.  The VA examiner did not provide a rationale for his conclusions.  Therefore, the Board finds this VA examination is insufficient for appellate review and a new medical examination is necessary to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide an examination and opinion, it must ensure their adequacy).

The Veteran is also seeking higher ratings for his service-connected right shoulder disability and asthma.  The Veteran was last examined by VA in May 2010.  Since the May 2010 examinations, additional treatment records relevant to these claims have been associated with the claims file.  Importantly, these records refer to the Veteran's asthma and right shoulder disabilities which indicate possible on-going treatment.  As such, another VA examination is necessary to decide these issues.  

Lastly, relevant ongoing private treatment records and VA medical records dated should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claim file.  Any negative response should be in writing and associated with the claim file.

2.  The RO should notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his claimed left shoulder disorder, as well as his service-connected right shoulder disability and asthma.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's claim, schedule the Veteran for a VA examination for his left shoulder disorder.  The claims files be made available to the examiner for review.  

After reviewing the claims file and examining the Veteran, the examiner should first determine whether the Veteran suffers from a left shoulder disability.  

Then, if a disability is found to be present, the examiner is asked to provide an opinion as to whether it is at least as likely as not that disability is the result of the Veteran's military service.  The examiner is specifically asked to consider the Veteran's contentions of carrying heavy equipment as a result of his military occupational specialty as an indirect fire infantryman, confirmed by the Veteran's DD Form 214.  

A detailed rationale for all opinions expressed should be furnished.

4.  The Veteran should also be scheduled for VA examinations for his right shoulder disability and asthma with the appropriate medical professions in order to assess the current nature and severity of his service-connected disabilities.  The Veteran's claims folder must be made available to the examiners for review in conjunction with the examinations.  The examiners must state in the examination reports that the claims file was reviewed. 

Specifically, all necessary tests, including x-rays and a pulmonary functioning test (PFT) if indicated, should be performed.  

Concerning the right shoulder disability, the VA examiner must conduct detailed an orthopedic examinations including addressing any limitation in range of motion of the right shoulder.  In conducting the range of motion testing, the examiner should specifically note whether - upon repetitive motion - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the affected joints are used repeatedly; and if relevant should describe the additional limitations of motion in degrees.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

5.  Then re-adjudicate the issue on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


